Report of referee confirmed, and respondent directed to deposit with the clerk of the Supreme Court, within ten days, the sum of $400, concededly the property of Ms client, and which the proof conclusively shews fee respondent to have unlawfully converted to Ms own use, and without the dient’s consent. The deposit of the money is *706so directed to give the respondent an opportunity to have the amount of his alleged claim or lien thereon fixed by the official referee who heard the proceeding; any cost or expense incident thereto to be borne by the respondent. When this has been done and the matter is finally presented to the court, the question of disciplining the respondent will be passed upon. Present — Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ.